Filed 9/2/21 In re Nancy F. CA2/4
         NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.
     IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                SECOND APPELLATE DISTRICT
                       DIVISION FOUR


In re Nancy F., a Person                                    B309537
Coming Under the Juvenile
Court Law.                                                  (Los Angeles County
                                                             Super. Ct. Nos.
                                                            20CCJP02406,
                                                            20CCJP02406A)
LOS ANGELES COUNTY
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES,

     Plaintiff and
Respondent,

         v.

MARIA F.,

     Defendant and
Appellant.


     APPEAL from an order of the Superior Court of
Los Angeles County, Annabelle G. Cortez, Judge. Affirmed.
     Johanna R. Shargel, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, Jane Kwon, Deputy County Counsel,
for Plaintiff and Respondent.

                        INTRODUCTION
       Sixteen-year-old N. came to the attention of the Los
Angeles County Department of Children and Family Services
(DCFS) after she reported that she and her mother, Maria F.
(mother), got into repeated arguments in which mother hit N.,
scratched her, pinched her, and pulled her hair. Mother admitted
to one altercation with N., and DCFS’s investigation revealed
that family members and N.’s therapist were aware of additional
altercations. The juvenile court exercised jurisdiction over N.
under Welfare and Institutions Code section 300, subdivisions (a)
and (b)(1).1
      On appeal, mother asserts that substantial evidence did not
support the juvenile court’s finding that N. was at risk of
suffering serious physical harm. In the alternative, mother
contends the juvenile court failed to consider whether mother’s
actions constituted reasonable parental discipline, and she asks
that we remand the case to allow the juvenile court to make that
finding. We find that substantial evidence supports the court’s
findings and that remand is not warranted. We therefore affirm.
       FACTUAL AND PROCEDURAL BACKGROUND
A.    Non-detention
      On April 15, 2020, DCFS received a referral regarding
physical abuse by mother against N. The report stated that on
April 3 and 12, mother pinched and slapped N., and pulled N.’s

      1 All further statutory references are to the Welfare and
Institutions Code unless otherwise indicated.



                                2
hair. N. stated that she was afraid of mother’s retaliation if N.
reported her to DCFS. N. lived with mother and her two half-
siblings, 13-year-old R. and 12-year-old A.; R. and A. were
reported to be at risk as well.
      The family had nine prior referrals from 2007 to 2019. In
2007 and 2008 reports that mother left then-toddlers N., R, and
A. home alone were deemed unfounded. In 2015, there were two
reports of sexual abuse of N. and general neglect by father,
stating that a man named Cesar, who had been living in father’s
home, twice had touched N. on her breasts and buttocks over her
clothing. DCFS deemed the sexual abuse allegation inconclusive
and the general neglect allegation unfounded. In November
2016, there was a report that mother physically abused N.; all
three children stated that mother hit or “tapped” N. on the face or
mouth. N. gave varying accounts and DCFS deemed the
allegations inconclusive. In January 2017, there was a report
that mother physically abused N. The basis for the report is not
entirely clear, but the report states, “Child [N.] indicated that she
did not tell anyone that her mother shoved her head against the
wall.” The allegation was deemed inconclusive.
      In March 2017, there was a report of physical abuse of N.
by N.’s stepfather, S.F. (stepfather); N. alleged that stepfather hit
her in the face and stomach, and wrestled with her. N. later
retracted her allegations, and the allegation was deemed
unfounded. In May 2019, there was a report of physical abuse of
N. by mother in which N. was seen with a bleeding lip, and she
reported that mother had punched her in the face with a fist.
Mother denied the allegations and stated that N. was seeking
attention. N. told medical staff that she actually bit herself, and
a forensic exam found the mark to be consistent with a self-




                                 3
induced bite mark. N. later explained to a social worker that she
had slipped in the bathtub while having a “tantrum,” causing her
to fall and bite her lip. The allegation was deemed inconclusive.
       On April 16, 2020, a children’s social worker (CSW) met
with N. at a Los Angeles Police Department (LAPD) station. N.
stated that she did not feel safe with mother. N. reported that on
April 3, 2020, N. went to her boyfriend’s court date without
mother’s permission, and when N. got home mother wanted her
to take a shower. When N. delayed, mother “became upset and
started hustling her to go into the shower,” and scratched N.’s
arm or shoulder. N. no longer had a mark from the scratch. N.
said another incident occurred on Easter (April 12), when N. said
she was not ready to leave but “the mother did not care and when
they got in her car, she was tying her shoes and the mother yelled
at her for not having a mask on.” N. said the fights with mother
“are always over similar things.” N. also said that mother
records her when she is “having a mental breakdown,” and
refuses to stop when N. asks her to. N. said she used to use
marijuana but no longer does. She also said she had a therapist
named Henry, but “mother randomly stopped taking her.”
       N. also said that stepfather raised her since she was two
years old and treats her as his own child, but mother “always
reminds her” that he is her stepfather and limits her contact with
him, while her half-sisters’ contact with stepfather is not
similarly limited. N. said she had reconnected with her biological
father (father) about three years earlier, and mother was upset
about it. N. stated that she and mother “do not know how to
communicate.” The CSW asked if N. would be willing to return
home if mother began counseling, and N. said “she was willing to




                                4
give it a chance because [N.] wants her mother to better
understand her.” N. went to stay at stepfather’s home.
       The CSW spoke with mother at the family home, and a
second CSW spoke with mother in a follow-up phone call. At the
initial visit, the CSW noted that mother “appeared very agitated”
when she was told the reason for the visit. “[M]other stated that
she was sick of social workers showing up to the home and telling
[N.] that mother could go to jail if she was hitting her. Mother
stated she is sick of the child’s threats against her.” Mother said
that N. is “very rebellious” and “always looking for attention.”
When mother did not allow N. to do things, N. threatened to call
police and told mother she hoped mother would get deported.
Mother said N.’s latest allegations arose after a fight about
pictures N. posted on Instagram of herself in a bra and
underwear; “[s]ome pictures were zoomed into the pelvic area and
one was of her buttocks in underwear.” Mother said that as they
were “fighting over [N.’s] phone,” mother “might have scratched
her but it was not intentional.”
       Mother “then began a rant about how [N.] wants to live
with” father, which mother was angry about because father
abandoned her while she was pregnant, “he never provided and
now appeared out of nowhere” to spend time with N. Mother said
that “all of this was happening because the system has let [N.]
down”; for example, the man that sexually abused N. when she
was 11 was never arrested. Mother said N.’s behavior changed
after the sexual abuse; N. became withdrawn and then started
getting upset more often. Mother said she tried to get N.
counseling through Kaiser, but there was a long wait list, so
mother found counseling at a clinic through “victims of crime.”
Mother said that “after Kaiser called her and . . . denied services,




                                 5
Kaiser also called DCFS on her. Mother appeared very
frustrated.” “Mother stated that [N.] has had a lot of
unnecessary attention by DCFS which was why she thought she
could run her own show. Mother stated that she is not going to
allow the system to continue to ruin her daughter and she
wanted her home that night.”
        Mother showed the CSW videos of N. “having mental
breakdowns.” In the videos, N. “comes out banging her fist on the
table, her head on the table, yelling at her mother to leave her
alone. In another video, [N.] threatens [mother] telling her ‘you’ll
see’ if she did not stop recording her.” Mother said she began
video recording N. because “she thinks [N.] needs more
psychological help.” Mother said N. had seen a therapist,
Elizabeth, who was “not helpful.” Mother also said N. had been
kicked out of several schools “for fighting and smoking
marijuana.” Mother further said that three weeks earlier N. had
been diagnosed with a sexually transmitted infection. Mother
also said another parent told her that N. sneaked her son into
mother’s home, after which N. and the boy left at about 3 a.m. to
smoke marijuana. “Mother stated she is extremely embarrassed
because she does not leave the children alone and [N.] did this
while mother was sleeping.”
        Mother said that N. had an 18-year-old boyfriend who was
incarcerated for drug possession. N. recently went to his court
hearing, and when she came home mother “yelled at her and told
her to change out of her clothes due to COVID-19 and [N.] was on
her phone ignoring her.” Mother was angry about N.’s “careless
tendencies.” Mother said N. hangs out with the “wrong crowd”
and is using marijuana. Mother said N. acts depressed, but she
is not suicidal. Mother said she was afraid to discipline N.




                                 6
because of her threats to call law enforcement. Mother said she
attempted to get support for N., but N. refuses to participate.
Mother said she was open to support from DCFS, but “stated the
minor [N.] is the problem.”
      The CSWs also interviewed stepfather at the family home.
Stepfather stated that he did not live there, but he helps mother
coparent the children. Stepfather said he and mother got
together when N. was about two years old. Stepfather denied
seeing mother hit N., but said that N. and mother do not get
along. Stepfather said N. is rebellious, disregards mother’s rules,
and “does as she pleases.” He also said that he is “not at the
home a lot” so he knew only what other family members told him.
Stepfather said N. was not doing well in school and she “became
more aggressive 2-3 years ago.”
      The CSWs interviewed 13-year-old R., who said that the
previous weekend mother and N. got into a fight about N. posting
pictures on social media, and N. had a “mental breakdown” in the
car. R. described a mental breakdown as “crying and yelling at
the same time.” R. said N. would call mother names, and
identified several swear words N. would use. R. also said she had
seen mother pull N.’s hair after N. got home when she was not
supposed to be out; N. slapped mother’s arm and mother pulled
N.’s hair. R. believed N. used marijuana because N. vaped and R.
had seen N. eat an edible that smelled like marijuana. R. denied
any physical abuse toward her and said she felt safe in the home.
      The CSWs also interviewed 12-year-old A., who said N. and
mother argue a lot. She said that N. “is always getting in
trouble.” N. plays loud music, slams doors, and yells at mother;
mother also yells at N. A. said N. does whatever she wants even
when mother tells her to stop. A. also said that N. sometimes




                                 7
comes home smelling of beer or marijuana. A. denied any
physical abuse or drug use in the home.
       A CSW met with N. again on April 21, 2020. N. was
staying at stepfather’s home, stepfather was staying in mother’s
home, and stepfather’s mother who lived nearby was checking in
on N. periodically. N. again said that on April 3, N. went to her
boyfriend’s court date without mother’s permission, and when N.
got home mother wanted her to take a shower. When N. did not
do it right away, mother pushed N. and scratched her arm. N. no
longer had the scratch mark. N. also said that on April 12
mother “became frustrated with [N.] about her not putting on a
mask.” N. and mother got into an argument in which mother
pinched N., slapped her, and pulled her hair. N. said she and
mother fight about “the littlest things.” N. said she reported that
mother had hit her in the past, but she later recanted her
allegations because she was afraid of DCFS involvement and “she
would prefer for her and mother to work things out.”
       N. said she would be willing to return home if mother
participated in therapy with her and stepfather continued to live
in the home. N. said mother is nicer to her when stepfather is
there, “maybe because he is a witness to what takes place” in the
home. N. also said she would like to live with father. N. said she
was willing to cooperate with DCFS and participate in services.
       The CSW spoke with father by phone. Father said he was
unable to care for N. The CSW therefore had mother and
stepfather come to pick up N., and everyone agreed to the safety
plan of working with DCFS, participating in services, and having
stepfather remain in mother’s home.
       The CSW spoke with N.’s counselor, Henry. Henry said N.
was referred through school, and he had been working with N. for




                                8
about a year “to help and support her with family challenges.” N.
had revealed “physical discipline” by mother. Once mother
“punched” N. on the mouth, but N. later recanted her story due to
fear of DCFS involvement; mother told N. not to say she was
punched, because her half-siblings would be taken away. N. had
also disclosed “other physical altercations” with mother. Henry
said N. also told him about the incidents on April 3 and 12 in
which mother slapped N., pinched her, and pulled her hair.
Henry said he had not observed marks or bruises on N.
       In a conversation with the CSW on April 24, father said N.
had disclosed that mother hit her on “multiple occasions.” Father
said he and mother do not communicate much; he had not
addressed the hitting with mother because mother has custody
and father was unable to care for N. Father was not interested in
participating further in the DCFS investigation.
       The CSW concluded that the safety assessment “clearly
indicated that physical abuse exists in the home and poses an
imminent danger of serious and/or emotional harm” to N. DCFS
also noted that mother “antagonized” N. by recording her when
she is emotional, even after N. asked her to stop. DCFS noted
that there was a “pattern of [N.] misbehaving, but also mother
disciplining [N.] inappropriately.” DCFS stated that it intended
to open a court case because mother “has not been able to control
the minor and has continued to . . . inappropriately discipline the
minor by hitting her.”
       On April 29, 2020, DCFS filed a juvenile dependency
petition under section 300, subdivisions (a) and (b)(1). Counts a-1
and b-1 alleged that on April 3 and 12 mother physically abused
N. by pinching her, slapping her, and pulling her hair. Counts a-
1 and b-1 further alleged that mother scratched N. on April 3,




                                9
and that on other occasions mother had struck N. on the mouth
and pulled N.’s hair. Counts a-1 and b-1 also alleged that father
knew of mother’s abuse and failed to protect N., and that the
abuse placed N. at risk of serious physical harm. Count b-2
alleged that mother and father “have a limited ability to provide
appropriate parental care and supervision of the child due to the
child’s behavioral problems. Such limited ability on the part of
the mother and the father endangers the child’s physical health
and safety and places the child[ ] at risk of serious physical harm,
damage and danger.” The petition noted that N. was not
detained.
       At the non-detention hearing on May 4, 2020, mother and
father each entered a general denial. DCFS, mother, father, and
N. requested that the court order an assessment and referral for
services. The court found a prima facie case that N. was a person
described by section 300, released her to parents, and ordered
DCFS to assess which services would best fit the family’s needs.
The court also ordered an assessment of N. for any individual
needs.
B.     Jurisdiction and disposition
       An interim review report dated October 28, 2020 stated
that N. remained released to parents and had been enrolled in a
residential military-style academy in July. The CSW had visited
N. several times, and aside from some “minor issues” shortly
after N. began attending the academy, N. was doing well. The
report stated that N. was not participating in therapy or conjoint
counseling because mental health services were not available at
the academy. N.’s previous counseling had been terminated
when she entered the academy. The CSW noted that




                                10
communication with the academy “has been difficult,” and the
academy did not respond to requests for information about N.
      When the CSW spoke with father in October 2020, father
said he did not have an open DCFS case, he had not seen N. in
months, and mother had custody of N. Father said N. was in
“boot camp” and he was not even sure she was his daughter.
Father said he did not want to have anything to do with the case.
      The CSW had spoken to mother on the phone twice.
Mother continued to deny the allegations, and stated that in
April 2020 N. “had banged her head on a wall during a fit” of
anger. The CSW noted that N. disputed mother’s claims, and had
“reported on multiple occasions” that mother physically
disciplined N. The interim review report stated that because
mother continued to deny abusing N. and mother had not
submitted to any services, continuing services on a solely
voluntary basis may not be appropriate.2
      N. had little contact with the family “due to the program
restrictions” at the academy, and initially communicated with
them only through letters. N. had entered a stage of the program
that allowed communication through phone calls; she and mother
had talked on the phone three times. N. reported that the phone
communication with family members had been positive. The
family had not been assigned to any services.
      The jurisdiction/disposition report filed November 3, 2020
stated that N. was still at the academy and was expected to be

      2 In September 2020, N. suggested that mother might have
a “drinking problem,” citing an incident in which mother became
“aggressive after drinking a few beers.” DCFS investigated the
allegation, but did not seek to amend the petition on this basis,
and the court did not make any jurisdictional findings relating to
alcohol abuse.



                                11
discharged on November 25. The CSW had not been able to
contact N. at the academy. The CSW met with mother on
October 30 at mother’s home. Mother was cooperative but
“guarded when questioned about the allegations.” Mother
“adamantly denied” she ever hit, pinched, or pushed N., or pulled
her hair. Mother spoke instead about N.’s behavioral and
emotional problems, saying that after N. was sexually abused at
age 11, she “has not been okay.” Mother said N. is easily
triggered into “crises” in which she gets “hysterical” and verbally
abusive. Mother said N. starts crying, gets destructive, slams
doors, and throws things. Mother said N. had a boyfriend who
was a gang member. She also said she had found N. “passed out”
with some boys, and she called police on N. numerous times. A
summary of calls to LAPD showed that mother called police twice
when N. had left the home without permission; there was also
one call involving N.’s bloody lip, and two calls relating to the
incidents that led to the juvenile court case.
       Mother said that prior to enrolling N. in the academy, she
had “lost control” of N. Mother said, “I have done everything for
[N.],” including taking her to counseling and getting her into the
academy, and “that is why me being investigated is unfair.”
Mother wanted N. to come home after she was discharged from
the academy, and mother did not want any services from DCFS.
Mother planned to have N. enroll in school in Pasadena and
begin seeing therapist Elizabeth again. Mother said DCFS had
“not helped me with anything. I have been investigated many
times unfairly and no one from [DCFS] has ever helped me so I
can take care of [N.] on my own.”
       DCFS again concluded that mother would not be amenable
to voluntary services since she denied the allegations of abuse.




                                12
DCFS stated that based on “a review of the child’s statements[,]
the Child Welfare history, LAPD call logs, interviews with the
mother and collaterals, it is evident the mother has a clear
pattern of exercising excessive and inappropriate physical
discipline toward” N. DCFS stated that mother’s continued
denials were “concerning.” DCFS noted that N. admitted that
she had recanted earlier allegations of abuse for fear that her
siblings would be removed. DCFS also stated that father knew of
the abuse and failed to protect N. N. had behavioral and
emotional problems, and she engaged in high-risk activities such
as leaving home without permission, using drugs, and engaging
sexual activity. DCFS observed that Mother and father “are
clearly limited in their ability to provide appropriate parental
care and supervision” of N. Although mother made efforts to seek
services for N., mother remained in denial about how her actions
contributed to N.’s behavior and “continues to blame the child for
the current problems.”
      A last-minute information filed November 18, 2020 stated
that N. had been in therapy through an online platform since
August 2020, and the CSW had spoken to the therapist. N. had
“improved a lot,” and was feeling “more confident and happy
about her accomplishments.” N. was “very motivated and wants
to return to her old school and graduate.” The therapist said N.
was getting along well with mother, but she also expressed
concern that when N. returned to the home environment, “Is
mom going to be able to provide support and be more
understanding of [N.]?” Mother had completed two one-hour
parenting workshops.
      A police report from April 15, 2020 was included with the
last-minute information. The report stated that N. told police




                               13
about the incidents with mother on April 3 and 12, and said she
was “tired of her mother abusing her.” N. said that on April 3
when she did not get in the shower as mother requested, “her
mother ‘came at her’ and started to attack her.” Mother grabbed
N.’s wrists then grabbed N.’s hair to pull her toward the
bathroom. N. also said that mother was “always ‘coming at her’
for no reason.” Police observed minor scratches on N.’s wrists
that “appeared old and fully healed.” A. said she did not witness
the incident, and R. said she witnessed the argument but did not
see a physical altercation. The officer stated that the
investigation “revealed no evidence of abuse,” but N. was
transported to the police station and DCFS was contacted.
      The CSW spoke with N. at the academy on November 12,
2020. N. again confirmed the incident on April 3 when mother
told her to take a shower. N. said that in that incident, mother
grabbed N.’s hair but did not pull it. N. could not recall whether
the April 12 incident was the one in which mother pushed her,
pinched her, and pulled her hair because N. did not put on a face
mask. N. also recalled the incident in which she got a split lip.
She did not remember what the argument was about, but mother
had grabbed her arm and was pulling her, and mother
“accidentally hit me in my mouth with her elbow or something.”
N. said she did not think mother punched her. N. confirmed that
father was aware that mother would hit her.
      N. admitted that she had not been well-behaved in the
past, and said, “I see now that my mom was trying to look out for
me. She has sacrificed and done a lot for me and I was
ungrateful.” N. said she had limited contact with mother while
she was at the academy, and she was willing to live with mother
and participate in services once she graduated from the program.




                                14
A case manager from the academy would continue to follow up
with the family for 12 months after graduation.
       At the jurisdiction hearing on November 19, 2020, N.’s
counsel requested that the petition be sustained with
amendments to conform to proof. N.’s counsel noted that mother
admitted engaging in at least one physical altercation with N.
regarding her phone in which she scratched N.’s arm; R.
confirmed the altercation. N.’s counsel also noted that father
confirmed he knew mother hit N. N.’s counsel stated that mother
clearly cares about N., “but while mother acknowledges that [N.]
went through a traumatic experience, she really continues to
treat her more like she is an out-of-control teenager as to [sic]
someone who needs support in services.” N.’s counsel argued
that mother’s consistent refusal of any services “indicates there is
a current risk and mother does lack insight into how to best
address [N.’s] issues.”
       Mother’s counsel asked that mother be stricken from the
allegations in counts a-1 and b-1 regarding physical abuse, and
said mother “adamantly denies” that she ever hit N. or pulled her
hair. Mother’s counsel said that the “scuffles” in the family home
were “just due to the unique family dynamic” and mother never
intended harm. Mother said she wanted N. to continue services
after she returned home. Mother also asked to be stricken from
count b-2, stating that she had enrolled N. in various services
and the academy, showing that mother was “trying to do the best
she can to provide for N. and address the ongoing needs she has.”
       Father’s counsel asked that count a-1 be stricken from the
petition for lack of evidence of an intentional act. Regarding
count b-1, father’s counsel argued that it was not clear that
father could have protected N. because mother had custody




                                15
pursuant to a court order, and there was no evidence that father
had the ability to change it. Father’s counsel asked that father
be stricken from count b-2 because there was no nexus between
father and any alleged risk of harm.
       DCFS’s counsel asked that the petition be sustained in full,
and did not object to the amendments proposed by N.’s counsel.
DCFS’s counsel noted that although N.’s behavior had been
frustrating, the evidence showed that mother would attack N.
when she got upset with her. DCFS noted that the relationship
had improved while N. was living at the academy, but there was
a continued risk of harm once N. returned to her home
environment, as expressed by N.’s therapist in the last-minute
report. DCFS’s counsel also noted that father knew what was
happening, did nothing to stop it, and refused to participate in
the case.
       The court sustained counts a-1 and b-1 as amended,
removing specific allegations of mother’s hitting, pinching, and
hair-pulling, and stating instead that mother physically abused
N. “on multiple occasions by engaging in physical altercations
with” N. The court also sustained count b-2 as amended,
removing “due to the child’s behavioral problems” and replacing
it with “due to behavioral issues.” The court found a future risk
of harm to N. based on the concerns of the therapist. The court
also noted that although N. had been engaging in services,
mother’s rejection of all services “and the lack of insight”
presented a continuing risk to N. The court observed that N.
made “a lot of the efforts,” but mother and father had not.
       Turning to disposition, all parties agreed that a home-of-
parents order would be appropriate, with various services
provided for the family. The court therefore issued a home-of-




                                16
parents order, and ordered various services tailored to the
family’s needs, including age-appropriate parenting classes and
individual counseling.
       Mother timely appealed. Father did not appeal.
                           DISCUSSION
       Mother contends there was insufficient evidence to support
the juvenile court’s jurisdiction finding based on serious physical
harm or a risk of serious physical harm to N. In the alternative,
mother asserts the court failed to evaluate whether mother’s
conduct constituted “reasonable discipline,” and asks that the
case be remanded for a determination on that basis. DCFS
asserts that mother’s appeal is not justiciable, sufficient evidence
supports the court’s findings, and mother waived any reasonable
discipline contention. We find that mother’s contentions are
justiciable, substantial evidence supports the court’s jurisdiction
finding, and remand is not warranted.
A.     Mother’s appeal is justiciable
       DCFS contends that mother’s appeal is not justiciable
because the juvenile court exercised jurisdiction over N. based on
allegations against father as well as mother, and father has not
appealed. Mother responds that she “challenges all jurisdictional
findings, not just the findings pertaining to mother.” She also
argues that because the findings against father involved failure
to protect N. from mother’s abuse, it would be illogical to reverse
the findings relating to mother and not reverse the findings
relating to father.
       In general, when only one parent appeals a finding of
jurisdiction, the parent’s appeal may be non-justiciable. “Because
the juvenile court assumes jurisdiction of the child, not the
parents, jurisdiction may exist based on the conduct of one parent




                                17
only. In those situations an appellate court need not consider
jurisdictional findings based on the other parent’s conduct.” (In re
J.C. (2014) 233 Cal.App.4th 1, 3.) Here, however, mother has
challenged whether N. suffered, or was at risk of suffering,
serious physical harm. This finding underlies all counts in the
petition, including the allegations involving both mother and
father. Thus, if mother’s challenge to jurisdiction were successful,
it would require reversal of the entire jurisdictional order, not
just jurisdiction as to mother. We therefore find mother’s appeal
justiciable.
B.     Substantial evidence supports the jurisdiction
       finding
       Mother asserts the court’s findings under section 300 were
not supported by substantial evidence because the evidence did
not suggest that N. suffered, or was at substantial risk of
suffering, serious physical harm or illness. Section 300,
subdivision (a) requires a court to find that “[t]he child has
suffered, or there is a substantial risk that the child will suffer,
serious physical harm.” Subdivision (b)(1) requires a court to find
that “[t]he child has suffered, or there is a substantial risk that
the child will suffer, serious physical harm or illness.”
       “‘In reviewing the jurisdictional findings and the
disposition, we look to see if substantial evidence, contradicted or
uncontradicted, supports them. [Citation.] In making this
determination, we draw all reasonable inferences from the
evidence to support the findings and orders of the dependency
court; we review the record in the light most favorable to the
court’s determinations; and we note that issues of fact and
credibility are the province of the trial court.’” (In re R.T. (2017) 3
Cal.5th 622, 633.)




                                  18
       Mother asserts that “no reasonable factfinder could have
found that mother ‘physically abused’” N. Citing only evidence in
her favor, mother argues that N.’s story about the physical
altercations with mother was “not corroborated,” and mother
points out that N. retracted her allegation that mother hit her in
the mouth. Mother asserts that N.’s “wildly varying accounts”
cannot support a jurisdiction finding.
       We are not persuaded. In essence, mother argues that N.
was not credible; however, issues of fact and credibility are the
province of the juvenile court. (In re I.J. (2013) 56 Cal.4th 766,
773.) Drawing all reasonable inferences in favor of the juvenile
court’s order, there was sufficient evidence that mother and N.
engaged in “physical altercations,” as alleged in the petition.
Mother admitted trying to wrest N.’s phone from her and
scratching N.’s arm in the process. N. reported that mother had
punched her in the mouth and injured her lip; N.’s therapist
explained that N. later changed her story in an effort to protect
her siblings. N. also reported that on other occasions mother hit
her, pinched her, grabbed her wrists, pushed her, and pulled her
hair. R. witnessed mother pull N.’s hair after N. went out without
permission. Father and N.’s therapist were also aware of the
ongoing abuse. The court’s finding that mother engaged in
physical altercations with N. was supported by sufficient
evidence.
       Mother contends that even if there was evidence of physical
altercations, “there is no evidence in the record that [N.]’s
injuries amounted to ‘serious physical harm.’” Mother asserts
that at most, N. suffered only a small scratch on her arm and a
cut lip. Mother argues these minor injuries cannot “meet the
statutory threshold” for serious physical harm.




                               19
       However, section 300, subdivisions (a) and (b)(1) allow for a
finding of jurisdiction if there is a risk the child will suffer serious
physical harm. Section 300, subdivision (a) states that “a court
may find there is a substantial risk of serious future injury based
on the manner in which a less serious injury was inflicted, a
history of repeated inflictions of injuries on the child . . . , or a
combination of these and other actions by the parent or guardian
that indicate the child is at risk of serious physical harm.” (§ 300,
subd. (a).) Under subdivision (b)(1), a risk of harm exists when
violence in the home is ongoing or likely to continue. (In re Daisy
H. (2011) 192 Cal.App.4th 713, 717.) Here, mother repeatedly
expressed her displeasure with N. by pulling N.’s hair, grabbing
her, pinching her, hitting her, and pushing her. These
altercations left N. with a bloody lip and scratches on her arms. It
is well established that “the court need not wait until a child is
seriously abused or injured to assume jurisdiction and take steps
necessary to protect the child.” (In re Kadence P. (2015) 241
Cal.App.4th 1376, 1383.) A parent who repeatedly resorts to
physical violence when angered by a defiant child presents a risk
of serious harm to the child.
       Mother compares this case to In re Isabella F. (2014) 226
Cal.App.4th 128 (Isabella F.), in which ten-year-old Isabella
“reported that mother hit her in the face, grabbed her by the
neck, and locked her in the bathroom. . . . A social worker
reported that Isabella had scratches, consistent with fingernail
scratches, on one side of her face and had a gouge mark on her
left earlobe consistent with a fingernail injury.” (Id. at pp. 131-
132.) After the juvenile court case began, the mother began
taking anger management classes, researched how to deal with
defiant children, participated in weekly individual therapy, and




                                  20
sought out additional resources. (Id. at p. 134.) The Court of
Appeal held that Isabella’s injures did not amount to “serious
physical harm” under section 300, subdivision (a), noting that the
altercation had been an isolated incident, mother was contrite
and seeking services, and DCFS found little risk of future harm.
(Id. at pp. 138-139.)
       Isabella F. is inapposite. Here, there was a long history of
physical altercations between mother and N. Father, R., and N.’s
therapist were aware of the ongoing physical altercations. The
family had a history of reports to DCFS and LAPD. Unlike the
mother in Isabella F., mother blamed N. for the family’s problems
and refused to acknowledge her own role in causing or
contributing to them. Mother refused all services and blamed
“the system” for failing N. The relationship between N. and
mother improved when N. moved out, but N.’s therapist was
concerned about N.’s return to the family home. Mother’s plan
upon N.’s return home was to enroll her in a local school and
have N. see her former therapist, Elizabeth, whom mother said
was “not helpful” at the beginning of the case. The factual
circumstances in Isabella F. are not comparable, and the court’s
reasoning is not persuasive here. Substantial evidence supports
the juvenile court’s finding that the physical altercations between
mother and N. posed a substantial risk of serious physical harm.
       Mother also argues there was insufficient evidence to
support the court’s finding on count b-2, which stated that
mother and father had “a limited ability to provide appropriate
parental care and supervision of the child due to behavioral
issues.” Mother argues that she “has always provided [N.] with
every possible kind of service and support.”




                                21
       Because we find that there was sufficient evidence to
support jurisdiction based on mother’s physical abuse of N., we
need not address this contention. “When a dependency petition
alleges multiple grounds for its assertion that a minor comes
within the dependency court's jurisdiction, a reviewing court can
affirm the juvenile court’s finding of jurisdiction over the minor if
any one of the statutory bases for jurisdiction that are
enumerated in the petition is supported by substantial evidence.
In such a case, the reviewing court need not consider whether
any or all of the other alleged statutory grounds for jurisdiction
are supported by the evidence.” (In re Alexis E. (2009) 171
Cal.App.4th 438, 451.)
       Nevertheless, substantial evidence supported this basis for
jurisdiction as well. First, we emphasize that the juvenile court’s
jurisdictional finding on this basis is not a condemnation of
mother’s efforts, as mother suggests. To the contrary, “the first
clause of section 300(b)(1) does not require parental culpability.”
(In re R.T., supra, 3 Cal.5th at p. 629.) Instead, jurisdiction
under section 300, subdivision (b)(1) may be appropriate when a
child faces a risk of harm due to self-destructive behavior that a
parent cannot control. (Id. at p. 634.)
       Mother made clear to DCFS that she felt she could not
control N. Mother told the CSW that before N. began going to the
academy, mother had “lost control” and was unable to discipline
N. N. had been expelled from schools for fighting and smoking
marijuana. N. was having emotional breakdowns that included
banging her fists and head on a table; mother said she recorded
these breakdowns to prove that N. needed more psychological
help. N. was leaving the house without permission and she had
contracted a sexually transmitted infection. Mother said her




                                 22
efforts at disciplining and finding therapy for N. had been
ineffective, and father was not involved in addressing any family
issues. The evidence was sufficient to support the juvenile court’s
finding that mother and father had a limited ability to provide
appropriate care and supervision to N. in light of the behavioral
issues at play.
C.     Remand is not warranted
       Mother asserts, in the alternative, that the juvenile court
“failed to apply the correct legal standard in evaluating whether
mother’s conduct was reasonable parental discipline.” Mother
argues that N.’s “misbehavior and defiance of house rules were
the impetus for the conduct in question.” Mother states that she
reasonably disciplined N. by taking away her phone or restricting
her from going out with friends, and “the physical scuffles that
prompted this proceeding resulted because mother was
unsuccessful in removing [N.’s] cell phone or enforcing limits.”
       DCFS asserts that mother forfeited this argument by
failing to assert it below. We agree. If mother believed a specific
legal standard was applicable, she was obligated to assert that
position in the juvenile court. Mother argues that her general
arguments against jurisdiction were sufficient, because “this case
clearly has always revolved around the question of whether
mother’s approach to [N.’s] ‘behavior issues’ was reasonable.”
However, “[g]eneral objections are insufficient to preserve issues
for review. [Citation.] The objection must state the ground or
grounds upon which the objection is based.” (In re E.A. (2012)
209 Cal.App.4th 787, 790.) Mother’s general arguments against
jurisdiction did not preserve for appeal her contention about
“reasonable discipline.”




                                23
       Even if mother had not forfeited this argument, however, it
is not persuasive. A parent may reasonably discipline a child.
(See § 300, subd. (a) [“‘serious physical harm’ does not include
reasonable and age-appropriate spanking to the buttocks if there
is no evidence of serious physical injury”]; Gonzalez v. Santa
Clara County Dept. of Social Services (2014) 223 Cal.App.4th 72,
86 [“‘a parent has a right to reasonably discipline his or her
child’”].) “Whether a parent’s use of discipline on a particular
occasion falls within (or instead exceeds) the scope of this
parental right to discipline turns on three considerations: (1)
whether the parent’s conduct is genuinely disciplinary; (2)
whether the punishment is ‘necess[ary]’ (that is, whether the
discipline was ‘warranted by the circumstances’); and (3)
‘whether the amount of punishment was reasonable or
excessive.’” (In re D.M. (2015) 242 Cal.App.4th 634, 641.)
       N.’s misbehavior here included not taking a shower as
quickly as mother wanted, not wearing a face mask, refusing to
hand her phone to mother, and leaving the house without
permission. Mother’s reactions to these incidents included
hitting N. on the mouth, scratching, pinching, pushing, and hair
pulling. Such reactions are not “genuinely disciplinary” actions
warranted by the circumstances. The physical altercations
occurred as part of the “constant” fights between mother and N.,
and nothing in the record suggests any physical altercations were
“disciplinary” as opposed to expressions of mother’s frustration.
Remand is not warranted to allow the court to assess mother’s
actions as reasonable discipline.




                               24
                       DISPOSITION
    The juvenile court’s jurisdiction order is affirmed.
  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                       COLLINS, J.

We concur:


MANELLA, P. J.


CURREY, J.




                           25